  Case: 2:20-cv-04119-ALM-EPD Doc #: 1 Filed: 08/12/20 Page: 1 of 8 PAGEID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

John Doe, a Minor                           :
                                            :
                                            :
                                            :
              Plaintiffs,                   :    Case No.
        v.                                  :
                                            :    Judge
Franklin County Children’s Services         :
855 West Mound Street                       :
Columbus, Ohio 43223                        :
                                            :    JURY DEMAND
        and                                 :    ENDORSED HEREON
                                            :
Charles M. Spinning                         :
In his Individual and Official Capacity     :
Director                                    :
855 West Mound Street                       :
Columbus, Ohio 43223                        :
                                            :
        and                                 :
                                            :
Atha Sanders                                :
In her Individual and Official Capacity     :
Caseworker                                  :
855 West Mound Street                       :
Columbus, Ohio 43223                        :
                                            :
        and                                 :
                                            :
Jane and John Doe                           :
In his/her Individual and Official Capacity :
FCCS Placement Team                         :
855 West Mound Street                       :
Columbus, Ohio 43223                        :
                                            :
  Case: 2:20-cv-04119-ALM-EPD Doc #: 1 Filed: 08/12/20 Page: 2 of 8 PAGEID #: 2




                                          COMPLAINT


                                          THE PARTIES

       1.      Plaintiff, John Doe, is a minor and resident of Franklin County, Ohio.

       2.      Defendant Franklin County Children’s Services (“FCCS”) is a governmental

agency and located in Franklin County Ohio.

       3.      Defendant Charles Spinning, at all relevant times hereto, the Director of FCCS. He

is being sued in his individual and official capacity.

       4.      Defendant Atha Sanders was, at all relevant times hereto, the assigned FCCS

caseworker for John Doe. She is being sued in his individual and official capacity.

       5.      Defendants, Jane and John Doe, at all relevant times, were the FCCS placemenrt

team or the team in charge of John Doe’s placement. They are being sued the their individual

and personal capacity.




                                                -2-
  Case: 2:20-cv-04119-ALM-EPD Doc #: 1 Filed: 08/12/20 Page: 3 of 8 PAGEID #: 3




                                 JURISDICTION AND VENUE

        6.     This Court has original jurisdiction in this matter pursuant to 28 U.S.C. §1331

(federal question jurisdiction). Plaintiff’s Complaint alleges violations of their federal civil

rights by the defendants acting under color of state law, in violation of 42 U.S.C. §1983.

        7.     Venue is proper in the Southern District of Ohio, Eastern Division, because

Plaintiff resides in this Judicial District and the claims alleged herein arose within this Judicial

District.

                        BACKGROUND INFORMATION AND FACTS

        8.     John Doe is a twelve year old child currently in the custody of Franklin County

Children’s Services (“FCCS”).

        9.     FCCS received custody from the Franklin County Common Pleas Court based on

the filing of an Abuse, Neglect and Dependency action (“AND”).

        10.    Defendant Sanders was assigned as the FCCS caseworker for John Doe’s case.

        11.    As part of the Court’s Order, John Doe was removed from his mother’s custody.

        12.    John Doe had no contact with his father from the time he was a baby until after

the AND case was filed.

        13.    As part of FCCS’s custody, John Doe was placed with his maternal grandmother.

        14.    John Doe has spent much of his life with his maternal grandmother.

        15.    Upon information and belief, John Doe’s father has a criminal record.

        16.    Upon information and belief, John Doe’s father has had two family members die

from drug overdoses in the recent past.

        17.    John Doe has been enrolled in school for the 2020-2021 school year in a central

Ohio school district.




                                                 -3-
  Case: 2:20-cv-04119-ALM-EPD Doc #: 1 Filed: 08/12/20 Page: 4 of 8 PAGEID #: 4




        18.       All of John Doe’s needs are being met by his current placement with his maternal

grandmother and he feels safe in her care.

        19.       As part of the AND case, John Doe was appointed a Guardian Ad Litem

(“GAL”).

        20.       John Doe’s GAL filed a report and recommendation that indicated to the Court

that placement with maternal grandmother was appropriate.

        21.       John Doe has expressed to his wishes to remain with his grandmother to both his

GAL and Defendant Sanders.

        22.       John Doe has expressed his fear in going to Florida to live with his father to his

GAL and Defendant Sanders.

        23.       John Doe is concerned about living with his father and believes it is not safe for

him.

        24.       John Doe has expressed concern about the deaths of his father’s daughter and

other relative from drug overdoses.

        25.       John Doe has expressed concern after smelling marijuana in his father’s car

during a visit.

        26.       John Doe has expressed concern about flying to Florida and staying there during

the COVID-19 pandemic which is still an issue nationally and more specifically in the Tampa,

Florida area, the location John Doe would live with his father.

        27.       John Doe is concerned that he will not be able to be in school and/or the school he

has attended because he is already registered for school in Ohio.

        28.       John Doe is scared that after finally living in a stable house with his grandmother,

that he is once agan being taken from a stable home to live in an environment that scares him.




                                                  -4-
  Case: 2:20-cv-04119-ALM-EPD Doc #: 1 Filed: 08/12/20 Page: 5 of 8 PAGEID #: 5




        29.     Despite all of these issues with John Doe’s placement, the issues with his father’s

home and the recommendation of the GAL, Defendant Sanders, Defendants Jane and John Doe,

Defendant Spinning and Defendant FCCS has determined that John Doe is to be placed on a

plane and will permanently live with his father.

                COUNT ONE: VIOLATION OF PROCEDURAL DUE PROCESS

        30.     Plaintiffs repeat and reallege the allegations set forth in the foregoing paragraphs

as if fully restated herein.

        31.     The defendants responsible for violating the due process rights of John Doe

Plaintiff are: Defendants FCCS, Spinning, Sanders and John and Jane Doe. Each of these

Defendants held position of custody and authority over Plaintiff John Doe.

        32.     The conduct of Defendants FCCS, Spinning, Sanders and John and Jane Doe has

violated Plaintiff’s due process rights in various ways, including, but not limited to:

                a.      Forcing him to risk his own personal health and safety in moving to

Florida to live with his father.

                b.      Forcing him to risk his personal health and safety by traveling to Florida

in the midst of a health crisis.

                c.      Ordering him to live with his father despite no court order or judicial

findings on the issue of father’s custody.

                d.      Forcing him to risk educational issues due to the arbitrary time table set by

the Defendants for him to travel to Florida.

        33.     The deprivation of Plaintiff’s property rights without due process deprived him of

rights secured by the Constitution and laws of the United States.

        34.     Defendants deprived Plaintiff of these rights while acting under color of law.

        35.     The deprivations of Plaintiff’s due process rights violate 42 U.S.C. § 1983.

                                                -5-
  Case: 2:20-cv-04119-ALM-EPD Doc #: 1 Filed: 08/12/20 Page: 6 of 8 PAGEID #: 6




        36.     The actions of Defendants were malicious, willful, and wanton, were motivated

by evil motive and intent, and involved reckless and callous indifference to Plaintiff’s federally

protected rights.

        37.     As a direct and proximate result of these unlawful actions, Plaintiff has and will

contine to suffered emotional, educational and health related harm.

        38.     The violations of Plaintiff’s constitutional and civil rights as described herein was

the direct result of FCCS custom, practice and/or policy in that the Defendants and other FCCS

supervisors and administrators were aware of, and indeed involved in, the implementation of the

unconstitutional customs, policies, and practices.

        39.     In addition, FCCS is liable for the actions of the individual defendants that have

deprived Plaintiff of his constitutional rights because the Defendants that have imposed the

unconstitutional orders on Plaintiff are inadequately trained and have been led by FCCS to

believe they can, with impunity, subject individual children to such orders without the due

process required by the Constitution.


                       COUNT TWO: VIOLATION OF 42 U.S.C. § 1983
                          FIRST AMENDMENT RETALIATION

        40.     Plaintiffs repeat and reallege the allegations set forth in the foregoing paragraphs

as if fully restated herein.

        41.     Plaintiff John Doe and his grandmother complained on a number of occasions

about the order and the placement to Defendant Sanders.

        42.     Plaintiff’s complaints as described above, addressed matters of public concern in

the safe placement and trauma caused by Defendants. His speech was constitutionally protected.




                                                -6-
  Case: 2:20-cv-04119-ALM-EPD Doc #: 1 Filed: 08/12/20 Page: 7 of 8 PAGEID #: 7




       43.     Defendants have punished Plaintiff for exercising his constitutional rights in

speaking out about matters of public concern by forcing him to risk his personal safety and

health after speaking out against the FCCS actions.

       44.     This retatliatory conduct was very disturbing to Plaintiff in that the actions of the

Defendants put him at immediate perceived and actual risk, as well as long term risk.

       45.     Such actions were motivated by Plaintiff John Doe’s exercise of his constitutional

rights. Indeed, Defendants have no legitimate justification whatsoever for these actions that

would indicate any motivation other than an unlawfully retaliatory one.

       46.     Defendants deprived Plaintiff of these rights while acting under color of law.

       47.     Defendants’ misconduct violates 42 U.S.C. § 1983.

       48.     The actions of Defendants were malicious, willful, and wanton, were motivated

by evil motive and intent, and involved reckless and callous indifference to Plaintiff’s federally

protected rights.

       WHEREFORE, Plaintiff under all counts of the Complaint requests the Entry of

Judgment for the following relief:

               A.      Award Plaintiff compensatory and punitive damages in an amount to be
                       determined at trial;

               B.      Award Plaintiff his attorneys fees and costs to prosecute this action;

               C.      Enter an Order restraining the Defendants from taking further action
                       related to John Doe’s placement or custody other than that Ordered by this
                       Court;

               D.      Ordering Defendants to give custody of John Doe to maternal
                       grandmother per the recommendation of the GAL; and

               E.      Award such other and further relief as may be just and proper.




                                                -7-
Case: 2:20-cv-04119-ALM-EPD Doc #: 1 Filed: 08/12/20 Page: 8 of 8 PAGEID #: 8




                                         Respectfully submitted,


                                         /s/ Zachary Swisher
                                         Zachary M. Swisher, Trial Attorney (0076288)
                                         Sybert Rhoad Lackey and Swisher LLC
                                         153 South Liberty Street
                                         Powell, Ohio 43065
                                         (614) 785-1811
                                         (614) 785-1069 (Facsimile)
                                         zach@law153group.com

                                         Attorney for Plaintiff John Doe


                                   JURY DEMAND

          Plaintiff hereby demands a trial by jury on all issues triable under law.

                                         /s/ Zachary M. Swisher
                                         Zachary M. Swisher




                                          -8-
